CITIES: MUNICIPAL CONTRACTS: ADVERTISING FOR CONST'RUC'l'ION BIDS:
City may include project labor agreement specifications if motivated by economic reasons as
purchaser. and not in regulatory capacity.

707a
Cr. Ref. 63b~2; 469a-2

Juiy 27, 1993

Mr. Josepii M. Boyle

City Attorney

City of lnternational Falls

235 4tli Avenue

international Falls. MN 56649

Dear Mr. Boyle:

in your letter you present substantially the following:

FACTS

The City ot` International Falls is in the process of soliciting competitive bids f_or
the construction ot` substantial additions to its municipal building and community
building/library. The City Council is considering a request for a bid specification
which would require that successful construction bidders enter into _a prehire
collective bargaining agreement with labor unions. as is common practice in the
construction industry.

~.-._

You then ask substantially the t`ollowing:
QUESTION
May a city soliciting competitive bids for a construction project require
that construction bidders agree to enter into a lawful prehire collective bargaining
agreement with building trade unions prior to the commencement ot construction.
OPINION

We answer your question in the affirmative so long as the city is doing so for economic

reasons as a purchaser ot` contractor services. and not in its regulatory capacity.

Joseph M. Boyle
Page 2
July 27. 1993

As you know, political subdivisions in Minnesota are required either by statute or home
rule charter to award most construction contracts1 to the "lowest responsible bidder." Lg;
Minn. Stat. §§ 123.37. subd. l (school districts), 365.37, subd. 2 (towns), 375.21, subd. l
(counties), and 412.311 (statutory cities). The purpose of the "lowest responsible bidder"
requirement is to give l'all contractors an equal opportunity to bid and [to ensure] to the
taxpayers the best bargain for the least money." Griswold v. Ramsey County, 242 Minn. 529,
535, 65 N.W.Zd 647, 649 (l954); Schwandt Sanitation v. Citv of Pavnesville, 423 N.W.?.d
59. 64 (Minn. Ct. App. 1988).

A necessary corollary of tlie rule has been the "lowest responsible bidder" requirement
"that the plans and specifications be so framed as to permit free and open bidding by all
interested parties. Coller v. Citv of St. Paul, 223 Minn 376. 384. 26 N.W.Zd 835, 840
(1947). As the supreme court has explained:

The basic purpose of competitive bidding is to give to the public the benefit of
the lowest obtainable price from a responsible contractor. As a part of the
fulfillment of that purpose. the discretion of public officials is limited or removed
so as to avoid fraud. favoritism, and extravagance . . . . Essentially, the
specifications must be so drawn as to give all bidders an equal opportunity
without granting an advantage to one or placing others at a disadvantage

Fgley Bros., Inc. v. Marshal , 266 Minn. 259, 264. 123 N.W.2d 387. 391 (1963), see also

 

Carl Bolander & Sons Co. v. Citj of Minneanolis, 451 N.W.Zd 204, 206-07 (Minn. 1990);

Johnson v. City of Jordan, 352 N.W.2d 500. 503-504 (Minn. Ct. App. 1984).

1. All counties, towns. cities. school districts or other political subdivisions authorized
to enter into "contracts," which include all "agreement[s] entered into by a
municipality for . . . the construction. alteration` repair, or maintenance of real or
personal property" are governed by the uniform municipal contacting law, Minn.
Stat. §471.345 (1992). Subdivision 3 of that statute requires contracts for over
$25.000 to be let by sealed bids and awarded pursuant to the "law governing
contracts by the particular municipality or class thereof." l_d_., subd. 3.

loseph M. Boyle
Page 3
July 27. 1993

Consistent with that view_ this office has previously opined that political subdivisions
seeking bids for construction contracts may not specify that successful contractors agree to use
only union workers on a project. Op. Atty. Gen. 707-A-4 (May 10, 1957); Op. Atty. Gen.
270-d (February 28. 1940). As the 1957 Opinion explains:

Although there is authority to the contrary, it is the prevailing judicial view that a
proposal or advertisement limiting bidders to those who agree to employ union
labor. or to furnish goods bearing the union label. is invalid. There is no
question that a contract by a municipal corporation for public work or a
municipal ordinance or resolution requiring the party undertaking the
performance of such work to use only union labor is void. and the same is true
whether there is a statute requiring competitive bidding or not, the general rule
being well settled that all contracts in which the public are interested which tend
to prevent competition. where a statute or known rule of law requires
competition, are void.

Op. Atty. Gen. 707-A--l1 at l (May lO. 1957), gMg McQuillin on Municipal Cogggrations,
§ 29.48 at 428 (3d ed. 1971) (citations omitted).

'I`hat same opinion_ however. emphasizes that. in determining the lowest w
bidder on an individual project. a local government rn_ay consider labor relations issues before
awarding the contract:

ln determining who is the lowest responsible bidder. the council may. in the
exercise of its honest judgment and discretion. take into consideration facts such
as the ability of the individual bidders to promptly and satisfactorily complete the
contract with freedom from interference as well as the financial responsibility of
such bidders. lt may be, therefore, in individual cases. that the award of a
contract to a bidder who was not the lowest in amount would not be
discriminatory but would be justified where it appears to the council that. due tg

favorable labor conditions or labor relations, such bidder is in a better position to

assure the timely completion of the contract than is the lowest bidder.
ld_. at 4 (_ emphasis added).
One method both public private owners interested in getting construction projects done

on time and on budget have long utilized to assure peaceful working conditions is the so-called

.loseph M. Boyle
Page 4
July 27. 1993

"project labor agreement". where general contractors or construction managers enter into
collective bargaining agreements with building and construction trade unions prior to any
employees being hired. As a leading treatise describes the arrangement:

Project agreements: For large projects involving a considerable volume of construction
at a single site (or interrelated group of sites) over a period of years, a special agreement will
sometimes be negotiated. lt may involve the owner of the project as well as his conu'actors, or
it may be sought by the contractor at the owner`s insistence These agreements normally
attempt to guarantee the progress of the work without interruption by strikes and to establish
special mechanisms for dispute settlement; sometimes they provide means for determining
wages and conditions at the projects. D. Quinn Mills, MMMQM
Mt_hgg 40 (1972). The United States Department of Labor has likewise explained how
the economic concerns of owners and contractors on large projects prompted the development
of project labor agreements:

[T]he project agreement developed as a response to problems peculiar to the
construction industry. The typical local agreement seldom meets the needs of
massive projects such as the construction of the St. Lawrence Seaway or the
Alaska Pipe Line. which last for several years. pose special problems of manning
and work rules, and involve huge sums of money. a consortium of several
contractors, and a great deal of public interest and often public funds.
Contractors on such projects, and their eventual owners, want continuity of
production, more favorable treatment of costs such as travel and overtime pay
than local agreements typically provide, uniform shift and other conditions for all
trades and the help of national union officials experienced in securing manpower
and administering agreements on large projects . . . For contractors and owners,
one of the chief attractions of such agreements has been their recent inclusion of a
clause promising no strikes for the duration of the project.

U.S. Department of Labor, Labor Management Services Administration, Minnng
Strggttire in Constructign: Prgb|ems and Prospgc_ts_, at 14 (1980). See al§g M. Stakes. l,@b_ol

Joseph M. Boyle
Page 5
.luly 27. 1993

Law in Contractors’ Language 195 (1983); C. Borda & R. Levitt, Unign and Qpen-§hgp
an§truction 107-08 (1980).

Project labor agreements typically include provisions such as the following:
-- recognition of the local building construction trades council and affiliated labor
organizations as the exclusive bargaining representative for all craft employees on the project;
-- a union security clause. requiring all employees to become union members within seven
days of their employment:
-- a commitment to rely primarily on designated union hiring calls for the project’s skilled
labor force:
-- a project-specific dispute resolution procedure;
~- a no strike/no lockout agreement for the duration of the project'. and
-- a requirement that all contractors and subcontractors agree to be bound by the
agreement.

lt is our understanding that dozens of major public works projects in Minnesota have
been completed under project labor agreements containing similar provisions including the
Hubert H. Humphrey Metrodome, the New University of Minnesota Hospital, the Minneapolis
Waste-to-Energy Plant. the Minneapolis Convention Center, the Nicollet Mall project. the
Hennepin County Government Center, the St. Paul Civic Center. the Ramsey County
Courthouse renovation. and the Seneca. Blue Lake and Empire wastewater treatment

facilities.2

id

1977 Minn. Laws ch. 89, sect 10, subd. 3(f) required the metropolitan sports
facilities commission to execute "agreements with appropriate labor organizations
and construction contractor organizations which provide that no labor strike or
management lockout will halt. delay or impede construction." To our knowledge,
the other facilities listed had no similar explicit legislative authorization.

loseph M. Boyle
Page 6
July 27. 1993

From the beginning, the National Labor Relations Act (NLRA) accepted those prehire
agreements as lawful. From its enactment in 1935 through ""17. the National Labor Relations
Board (NLRB) simply did not exercise jurisdiction over the construction industry, ge S. Rep.

No. 1509, 82nd Cong., 2d. Sess. 4 (1952), citing ln re Brown and Root lnc., 51 N.L.R.B. 820

 

(1943), and established labor relation practices in construction were left unregulated. After the
1947 'l`aft-Hartley amendments, however. the NLRB did assert jurisdiction and invalidated
union recognition classes in construction pre-hire agreements on the theory that the unions has
not demonstrated majority effort in a bargaining unit before obtaining recognition E S.
Rep. No. 1509, 82nd. 2d Sess. 4-5 (1952).

The resulting dislocation in the construction industry led both unions and employers to
seek legislation validating their traditional collective bargaining practices. .~’\fter several bills
failed in the 1950’5, Congress finally amended the NLRA in 1959 to re‘establish customary
labor relations practice in the construction industry.

Section 8 (l) of the NLRA now provides that:

lt shall not be an unfair labor practice under subsections (a) and (b) of the section
for an employer engaged primarily in the building and construction industry to
make an agreement covering employees engaged (or who, upon their
employment, will be engaged) in the building and construction industry with a
labor organization of which building and construction employees are members
. . . because (1) the majority status of such labor organization has not been
established under the provisions of section 9 of this Act prior to the making of
such agreement. . . . Provided . . . that an agreement which would be invalid,
but for clause (1) of this subsection, shall not be a ban to a [decertificatiori] or
deauthorization petition filed pursuant to section 9(c) or 9(e).

29 U.S.C. § 158 (0(1988); see generally Jim McNeff Inc. v. Todd, 461 U.S. 260, 103 S. Ct.
1753 (1983).

loseph M. Boyle
Page 7
luly 27. 1993

Section 8 (e), also added that year. imposed an explicit ban on so-called "hot cargo"
clauses. labor contract provisions where employers agree to cease doing business with any
nonunion company, but then added the so-called "construction industry proviso: "

[N]othing in this subsection (e) shall apply to an agreement between a labor
organization and or employer in the construction industry relating to the
contracting or subcontracting of work to be done at the site of the construction.
alteration. painting, or repair of a building. structure. or other work.

29 U.S.C. § 158 (el(l9881; see generally, Woelke & Rgmero Framingl lnc. v. NLRB, 456
U.S. 645. 102 S. Ct. 2071 (1982). Section 8 (e) therefore permits a general contractor’s
prehire agreement to require an employer not to hire other contractors to perform work on the
project unless they agree to be bound by the terms of the labor agreement.

Theret`ore, there has been no question that priv_ate owner-developers may insist on
project labor agreements as a specification when letting bids without running afoul of the
N'.RA. Likewise. as the U.S. Supreme Court unanimously held this year in Building and
Construction Trades Council of the Metronolitan District v. Associated Builders ann
Contractors of l\.'lassachusetts/Rhode |sland, 113 S. Ct. 1190 (1993). who owner-developers
may do the same. As the Court explained:

There is no reason to expect these defining features of the construction industry to
depend upon the public or private nature of the entity purchasing contracting
services. 'l`o the extent that a private purchaser may choose a conn'actor based
upon the contractors willingness to enter into a prehire agreement. a public entity
as purchaser should be permitted to do the same.

§ at 1198 (emphasis in original). lndeed. the Court went further. and suggested that any
state regulation "denying an option to public owner-developers that is available to private

owner-developers might itself be pre-empted by the NLRA." ld_.

loseph M. Boyle
Page 8
luly 27. 1993

That possibility simply reenforces our opinion that local governments in Minnesota may
include project labor agreement specifications in their offers for bids on construction projects
without running afoul of state competitive bidding requirements if such specifications are in
that governments’ economic interest as a purchaser of contracting services.

lt may be important to identify what this opinion does not address. First of all. we do
not address the propriety of any "union labor" requirements for anything other than public
works construction projects. Second. we emphasize that any such requirement must be
narrowly tailored to confine its impact to particular projects. Any project labor agreement
requirement should specify that M contractors are eligible to compete for the work regardless
of their labor practices elsewliere. as long as they agree to abide by the agreement"s
requirements while performing work on the project. Third, we do not suggest that local
governments may insist on collective bargaining terms that would fall outside the exceptions
described in sections 8(e) and 8(f`) of the NLRA. e.g. not permitting a majority of the
employees in the unit to decertify the union or deauthorize the checkoff of union dues.
Finally, fourth. the economic justifications for the bid specification must be legitimate. and not
a pretext for an effort to set general labor policy. Once a local government steps outside of its
role as "market participant" and becomes a "regulator." any "union labor" requirement would
face a strong NLRA preemption challenge

With those qualifications your question is therefore answered in the affirmative

Very truly yours.

HUBERT l-l. HUMPHREY lll
Attorney General